DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12 and 24, drawn to an electrochemical cell, classified in H01M10/0431.
II. Claims 13-23, drawn to a lid assembly, classified in H01M50/172.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the electrochemical cell of Group I may utilize a lid which is not plate-shaped.  The subcombination has separate utility such as use as a lid for a fuel-cell type electrochemical cell which may be stacked and does not require the use of an open-ended contained with electrode assemblies stored within.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Michael F. Scalise on 9/8/2022 a provisional election was made without traverse to prosecute the invention of Group I, Claims 1-12 and 24.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 13-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the reduced diameter pin section" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claims 1 and 3, upon which Claim 5 depends, discloses a “first reduced diameter pin section”, but does not refer to such as “the reduced diameter pin section”. It would not be clear to the skilled artisan if Claim 5 is referring to the first reduced diameter pin section as “the reduced diameter pin section”, or if it is referring to a separate reduced diameter pin section altogether. The examiner notes that for purposes of examination, “the reduced diameter pin section” has been understood to refer to the first reduced diameter pin section.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the [first and] second step[s]" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Nowhere in Claims 1, 6, or 10 (upon which Claim 11 depends) is the limitation “the second step” disclosed. It would not be clear to the skilled artisan what is being considered “the second step”. The examiner notes that for purposes of examination, “the second step” will be understood to require a similar structure of the first step, but at an opposite end of the enlarged diameter pin section.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 10, 12, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spillman (US 2002/0155350 A1).
Regarding Claim 1, Spillman discloses an electrochemical cell (10), comprising: a) a casing (12), comprising: i) an open-ended container (body, 14) and ii) a lid (16) closing the open end of the container (body, 14), wherein the lid (16) has a lid opening (52) (Figure 1, [0019, 0022-0023]). Spillman further discloses the electrochemical cell (10) also comprises iii) a glass-to-metal seal (GTMS) (70) residing in the lid opening (52) and comprising a sealing glass sealing between a terminal pin (terminal pin, 22, and sleeve, 68) and the lid (16) (Figures 1 and 3B, [0023, 0041, 0043]).  Spillman further discloses the electrochemical cell (10) also comprises b) an electrode assembly (20) housed inside the casing (12), the electrode assembly (20) comprising: i) an anode active material contacted to a first current collector, wherein a first tab of the first current collector is connected to the casing (12) which serves as a negative terminal for the cell (10) [0030-0032], and ii) the cathode active material contacted to a second current collector (76), wherein a second tab (connection tab, 80) of the second current collector (76) is connected to the terminal pin (terminal pin, 22, and sleeve, 68) of the GTMS (70) so that the terminal pin (terminal pin, 22, and sleeve, 68) serves as the positive terminal for the electrochemical cell (10) (Figure 2, [0027]). Spillman further discloses the electrochemical cell (10) also comprises iii) a separator positioned between the anode and cathode active materials to prevent them from direct physical contact with each other [0037]; and c) an activating electrolyte contacting the electrode assembly (20) inside the casing (12) [0028]. Spillman further discloses d) that the terminal pin (terminal pin, 22, and sleeve, 68) of the GTMS (70) has an enlarged diameter pin section (sleeve, 68) contacted by the sealing glass and a first reduced diameter pin section (portion of terminal pin, 22, which extends outside of the electrochemical cell, 10) extending outwardly from the electrochemical cell (10) (Figure 3B, [0025-0026]).
Regarding Claim 2, Spillman further discloses that the enlarged diameter pin section (sleeve, 68) is connected to the first reduced diameter pin section (portion of terminal pin, 22, which extends outside of the electrochemical cell, 10), which is directly connected to the second tab (connection tab, 80) of the second current collector (76) (Figure 2, [0025-0027]).
Regarding Claim 3, Spillman further discloses that a first step (top surface of sleeve, 68) delineates the enlarged diameter pin section (sleeve, 68) from the first reduced diameter pin section (portion of terminal pin, 22, which extends outside of the electrochemical cell, 10) of the terminal pin (terminal pin, 22, and sleeve, 68) (see Figure 3B).
Regarding Claim 6, Spillman further discloses a second reduced diameter pin section (portion of terminal pin, 22, which extends into the electrochemical cell, 10) extends from the enlarged diameter pin section (sleeve, 68) and into the casing (12), the second reduced diameter pin section (portion of terminal pin, 22, which extends into the electrochemical cell, 10) being opposed to the first reduced diameter pin section (portion of terminal pin, 22, which extends outside of the electrochemical cell, 10) and being connected to the second tab second tab (connection tab, 80) of the second current collector (76) (Figure 3B, [0025-0027]).
Regarding Claim 7, a second step (bottom surface of sleeve, 68) delineates the enlarged diameter pin section (sleeve, 68) from the second reduced diameter pin section (portion of terminal pin, 22, which extends into the electrochemical cell, 10) of the terminal pin (terminal pin, 22, and sleeve, 68) (see Figure 3B).
Regarding Claim 10, Though Spillman does not explicitly disclose that the first reduced diameter pin section (portion of terminal pin, 22, which extends outside of the electrochemical cell, 10) and second reduced diameter pin sections (portion of terminal pin, 22, which extends into the electrochemical cell, 10) have the same or different diameters, the skilled artisan would appreciate that they would necessarily have either the same diameter or different diameters.
Regarding Claim 12, Spillman further discloses that the electrode assembly (20) is of a primary or a secondary chemistry (see Abstract).
Regarding Claim 24, Spillman discloses an electrochemical cell (10), comprising: a) a casing (12), comprising: i) an open-ended container (body, 14) and ii) a lid (16) closing the open end of the container (body, 14), wherein the lid (16) has a lid opening (52) (Figure 1, [0019, 0022-0023]). Spillman further discloses the electrochemical cell (10) also comprises iii) a glass-to-metal seal (GTMS) (70) comprising a sealing glass sealing between a terminal pin (terminal pin, 22, and sleeve, 68) and the ferrule (64) wherein the ferrule (64) of the GTMS (70) is sealed to the lid (16) in the lid opening (52) (Figures 1 and 3B, [0023, 0025, 0041, 0043]). Spillman further discloses the electrochemical cell (10) also comprises b) an electrode assembly (20) housed inside the casing (12), the electrode assembly (20) comprising: i) an anode active material contacted to an anode current collector, wherein an anode tab of the anode current collector is connected to the casing (12) which serves as a negative terminal for the cell (10) [0030-0032], and ii) the cathode active material contacted to a cathode current collector (76), wherein a cathode tab (connection tab, 80) of the cathode current collector (76) is connected to the terminal pin (terminal pin, 22, and sleeve, 68) of the GTMS (70) so that the terminal pin (terminal pin, 22, and sleeve, 68) serves as the positive terminal for the electrochemical cell (10) (Figure 2, [0027]). Spillman further discloses the electrochemical cell (10) also comprises iii) a separator positioned between the anode and cathode active materials to prevent them from direct physical contact with each other [0037]; and c) an activating electrolyte contacting the electrode assembly (20) inside the casing (12) [0028]. Spillman further discloses d) that the terminal pin (terminal pin, 22, and sleeve, 68) of the GTMS (70) has an enlarged diameter pin section (sleeve, 68) contacted by the sealing glass and a first reduced diameter pin section (portion of terminal pin, 22, which extends outside of the electrochemical cell, 10) extending outwardly from the electrochemical cell (10) (Figure 3B, [0025-0026]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Spillman (US 2002/0155350 A1).
In Regards to Claim 4 (Dependent Upon Claim 3):
	Spillman discloses the electrochemical cell of Claim 3 as set forth above. Spillman further discloses that the sealing glass (70) is positioned such that it does not extend to the first step (top surface of sleeve, 68), thus indicating that there is some distance between where the sealing glass (70) contacts the enlarged diameter pin section (sleeve, 68) and the first step (top surface of sleeve, 68) (see Figure 3B). Spillman further teaches that the sealing glass (70) is responsible for providing a reliable hermetic seal for the electrochemical cell (10) [0004, 0023-0024, 0043]. 
	Spillman is silent to the distance between where the sealing glass contacts the enlarged diameter pin section and the first step.
	However, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the distance between where the sealing glass contacts the enlarged diameter pin section and the first step, between 0.5x and 3x wherein x is the diameter of the enlarged diameter pin section, as the skilled artisan would seek to optimize such a distance to provide a glass-to-metal seal which provides a reliable hermetic seal while also reducing the amount of material required so as to be cost-efficient and lightweight. By doing so, all of the limitations of Claim 4 are met.
In Regards to Claim 5 (Dependent Upon Claim 3):
Spillman discloses the electrochemical cell of Claim 3 as set forth above. Spillman further discloses that the sealing glass (70) does not contact the first reduced diameter pin section (portion of terminal pin, 22, which extends outside of the electrochemical cell, 10) (see Figure 3B). Spillman further teaches that the sealing glass (70) is responsible for providing a reliable hermetic seal for the electrochemical cell (10) [0004, 0023-0024, 0043]. Spillman further teaches that the glass-to-metal seal serves to isolate the enlarged diameter pin section (sleeve, 68) from the casing (12) so as to prevent a short (see Claim 2, [0024]). 
Spillman is deficient in disclosing that the sealing glass contacts the enlarged diameter pin section and extends to the step.
	However, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the glass-to-metal seal of Spillman to extend to the step along the enlarged diameter pin section (thus covering the entire side surfaces of the enlarged diameter pin section), to further ensure that a short is prevented from occurring by contact of the enlarged diameter pin section with the casing, as taught by Spillman. By doing so the skilled artisan would have a reasonable expectation of success in providing a hermetic seal for the electrochemical cell which also serves to prevent a shorting of the electrochemical cell. By making the above modification, all of the limitations of Claim 5 have been met. 
In Regards to Claim 11 (Dependent Upon Claim 10):
	Spillman discloses the electrochemical cell of Claim 10 as set forth above. Spillman further discloses that the sealing glass (70) is positioned such that it does not extend to the first step (top surface of sleeve, 68) and the second step (bottom surface of sleeve, 68), respectively, thus indicating that there is some distance between where the sealing glass (70) contacts the enlarged diameter pin section (sleeve, 68) and the first step (top surface of sleeve, 68) and the second step (bottom surface of sleeve, 68), respectively (see Figure 3B). Spillman further teaches that the sealing glass (70) is responsible for providing a reliable hermetic seal for the electrochemical cell (10) [0004, 0023-0024, 0043]. 
	Spillman is silent to the distance between where the sealing glass contacts the enlarged diameter pin section and the first step and the second step, respectively.
	However, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the distance between where the sealing glass contacts the enlarged diameter pin section and the first step and the second step, respectively, between 0.5x and 3x wherein x is the diameter of the enlarged diameter pin section, as the skilled artisan would seek to optimize such a distance to provide a glass-to-metal seal which provides a reliable hermetic seal while also reducing the amount of material required so as to be cost-efficient and lightweight. By doing so, all of the limitations of Claim 11 are met.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Spillman (US 2002/0155350 A1), as applied to Claims 1 and 6 above, and further in view of Chiang et al. (US 2019/0363313 A1).
In Regards to Claim 8 (Dependent Upon Claim 1):
Spillman discloses the electrochemical cell of Claim 1 as set forth above.
Spillman is silent to the diameter of the enlarged diameter pin section of the terminal pin. 
Chiang discloses a battery case assembly (100) comprising an electrical feedthrough (108) which may include a terminal pin (206) and be sealed to the battery case assembly (100) (Figures 1 and 2, [0028-0029]. Chiang further discloses that the terminal pin (206) may have a diameter of between 0.001 inches and 5.0 inches [0072].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the diameter of the enlarged diameter pin section of the terminal pin of Spillman a diameter of between 0.015 inches and 0.045 inches, as it is known in the art as a suitable diameter for a terminal pin, as taught by Chiang. By doing so, all of the limitations of Claim 8 are met.
In Regards to Claim 9 (Dependent Upon Claim 6):
Spillman discloses the electrochemical cell of Claim 6 as set forth above.
Spillman is silent to the diameter of the first and second reduced diameter pin sections of the terminal pin.
Chiang discloses a battery case assembly (100) comprising an electrical feedthrough (108) which may include a terminal pin (206) and be sealed to the battery case assembly (100) (Figures 1 and 2, [0028-0029]. Chiang further discloses that the terminal pin (206) may have a diameter of between 0.001 inches and 5.0 inches [0072].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the diameter of each of the first and second reduced diameter pin sections of the terminal pin of Spillman a diameter of between 0.010 inches and 0.020 inches, as it is known in the art as a suitable diameter for a terminal pin, as taught by Chiang. By doing so, all of the limitations of Claim 9 are met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724